Citation Nr: 1759614	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of basal cell carcinoma (BCC) on the nose.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active duty for training (ACDUTRA) from May to November, 1979, and then had active duty service with the Puerto Rico Army National Guard from January to May, 1985, and from January 1991 to July 1991.  He had subsequent service in the Puerto Rico National Guard, specifically including a period of active duty from September 20, 1994, to December 27, 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).  

In July 2015, the Board remanded the above issues in order to verify whether the Veteran's period of active duty from September 20, 1994 to December 27, 1994 was federalized, as well as scheduling him for VA examinations in connection with his claims. 

In regard to the issue of service connection for postoperative residuals of BCC, the Board notes that it was initially characterized as whether new and material evidence was received to reopen the claim, as the claim had been previously denied by the RO in a November 1996 rating decision.  However, the Board acknowledges that eight days after the Board's July 2015 remand, the Veteran's service treatment records (STRs), which were previously deemed unavailable (see October 1996 VA Formal Finding) were located and associated with the record.  Additional service personnel records, including DD-214s, were also added to the file.  Notably, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim, that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. 3.156(c) (2017).  The November 1996 rating decision that originally denied service connection for a skin condition specifically noted that the claim would be reconsidered in the event that the Veteran's STRs were obtained.  Accordingly, the claim for postoperative residuals of BCC will be reconsidered as opposed to being analyzed on a new and material evidence basis.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An additional remand is necessary in order to reschedule the Veteran for VA examinations in connection with his claims on appeal. 

Although the Veteran failed to report for examinations scheduled for June and July 2016, he requested, on August 4, 2016 (prior to the issuance of the supplemental statement of the case (SSOC)), that they be rescheduled by the RO.  The Veteran sent an additional letter on August 16, 2016, again requesting to have his examinations rescheduled.  In a September 2017 informal hearing presentation (IHP), the Veteran's representative confirmed the Veteran's assertion that, due to a personal conflict, he was unable to attend the scheduled examinations.   

Accordingly, the Board finds that good cause has been shown and the Veteran should be afforded one additional opportunity to attend the VA examinations that were previously scheduled in connection with this appeal.  It appears that his primary contention is that his claimed disabilities are related to his service in Persian Gulf. See May 2012 Notice of Disagreement.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records are updated for inclusion in the Veteran's claims file.

2.  Then, reschedule him for an examination by an oncologist to ascertain the nature and likely etiology of his nasal BCC. The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.
Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a) Indicate the likely onset of the Veteran's nasal BCC.

(b) Did the nasal BCC pre-exist the Veteran's January - July 1991 period of active service?  Is there any evidence in the record that renders it undebatable from a medical standpoint that such skin disease pre-existed that period of service?  If so, please identify such evidence.  

(c) If the answer to (b) is yes, is there any evidence in the record that renders it undebatable from a medical standpoint that the nasal BCC was NOT AGGRAVATED beyond its natural progression during the January -July 1991 period of service? 

(d) If the nasal BCC is not found to have pre-existed the period of active duty beginning in January 1991, provide an opinion as to whether the BCC had its onset during that period of service or is otherwise related to it.

(e) Did the malignant tumor/nasal BCC pre-exist the period of service beginning September 20, 1994?  Is there any evidence in the record that renders it undebatable from a medical standpoint that such skin disease pre-existed that period of service?  If so, please identify such evidence.  

[The rationale provided should specifically reflect consideration of the clinical record generated on September 14, 1994, for a skin tag on nose with follow-up scheduled.]

(f) If the answer to (e) is yes, is there any evidence in the record that renders it undebatable from a medical standpoint that the nasal BCC was NOT AGGRAVATED beyond its natural progression during the period of service from September 20, 1994, to December 27, 1994? 

[The examiner should note that aggravation is established by showing an increase in severity based on the status of the disability before, during, and following the period of service in question.]

(g) If the nasal BCC is not found to have pre-existed the period of active duty beginning in September 1994, provide an opinion as to whether the BCC had its onset during that period of service or is otherwise related to it.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

3.  Reschedule the Veteran to be examined by an orthopedist to ascertain the nature and etiology of his cervical spine and bilateral shoulder disorders, and specifically whether they are related to his duties during federalized active duty service.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a) Please identify (by diagnosis) each chronic disability of the cervical spine and bilateral shoulder shown in the record, specifically accounting for prior diagnoses of cervical paravertebral myositis, right shoulder superior labrum tear, and supraspinatus tendinitis, and left supraspinatus and infraspinatus tendinosis and subacromial bursitis ( noted in the current record). 

(b) For EACH identified cervical spine and bilateral shoulder disability currently shown, provide an opinion as to whether it at least as likely as not (a 50 percent or more probability) was incurred during the Veteran's periods of active duty.  **In doing so, please address the Veteran's lay assertions that his current disabilities are a result of his duties during active duty.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. 

4.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2017) failure to cooperate by not attending the requested VA examinations may result in an adverse determination.

5.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

